 

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510
Reno, Nevada 89501
775-785-5440

Snell @ Wilmer

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00520-MMD-CBC Document7 Filed 09/17/19 Page 1 of 2

Janine C. Prupas, Bar No. 9156
SNELL & WILMER Lv.

50 West Liberty Street, Suite 510
Reno, Nevada 89501

Telephone: 775-785-5440
Facsimile: 775-785-5441
Email: jprupas@swlaw.com

Attorneys for Defendants
RNO Exhibitions, LLC and Vincent Webb

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

DOUGLAS CODER & LINDA CODER
FAMILY LLLP, Case No. 3:19-cv-00520

Plaintiffs,

V. STIPULATION AND ORDER FOR
EXTENSION OF TIME TO RESPOND
RNO EXHIBITIONS, LLC, a Nevada limited TO COMPLAINT

liability company; and VINCENT WEBB, an
individual, (FIRST REQUEST)

 

Defendants.

 

 

 

 

Plaintiff Douglas Coder & Linda Coder Family LLLP and Defendants RNO Exhibitions,
LLC and Vincent Webb, stipulate and agree that Defendants have up to and including
Wednesday, October 9, 2019 to respond to Plaintiff's Complaint (Doc. No. 1). Defendants’
response to Plaintiff's Complaint is currently due Wednesday, September 18, 2019.
This is the first request for extension of time.
//
//
//
//
//
//
//

 
 

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510
Reno, Nevada 89501
775-185-5440

Snell & Wilmer

 

Go Oo Oo ND

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00520-MMD-CBC Document 7

Dated this 17th day of September, 2019.

KAEMPFER CROWELL

By; /s/ Alex J. Flangas

Alex J. Flangas, No. 664
50 West Liberty Street, Suite 700
Reno, Nevada 89501

 

Attorneys for Plaintiff
Douglas Coder & Linda Coder
Family LLLP

IT IS SO ORDERED.

By:

Filed 09/17/19 Page 2 of 2

SNELL & WILMER LP.

/s/ Janine C. Prupas

 

Janine C. Prupas, No. 9156
50 West Liberty Street, Suite 510
Reno, Nevada 89501

Attorneys for Defendants
RNO Exhibitions, LLC and Vincent Webb

nited States Magistrate Judge

 
